Citation Nr: 1512354	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  12-34 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).   

2.  Entitlement to service connection for depression, to include as secondary to prostate cancer.  

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities.  

4.  Entitlement to service connection for a low back disability, to include as secondary to treatment for prostate cancer.

5.  Entitlement to a gastrointestinal disability, to include as secondary to treatment for prostate cancer or other service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs
WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to March 1960, January 1966 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied the benefits sought on appeal.

The issue of entitlement to service connection for PTSD, depression, a low back disorder, and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

No gastrointestinal disability has been present during the pendency of this claim.

CONCLUSION OF LAW

A gastrointestinal disability was not incurred in or aggravated by active service, and is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

A VCAA letters dated in July 2009 and September 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ( stating that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced state service organization and has submitted argument in support of his claim.  These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  

The record indicates that the Veteran is in receipt of Security Disability benefits with the Social Security Administration (SSA).  SSA records normally are relevant to a claim and VA must obtain them where either (1) there is an SSA decision pertaining to a medical condition related to the one at issue or (2) there are specific allegations "giv[ing] rise to a reasonable belief" that the SSA records may pertain to the claimed disability.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  

In this instance, although the Veteran reported receipt of SSA disability benefits, the Veteran never made any statements indicating that his SSA claims file contained records not currently found in the claims file pertaining to his service connection claim for a gastrointestinal disability.  The Veteran specifically indicated that he is in receipt of SSA disability benefits due to his back and heart disability.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  Given that the Veteran reported that he is in receipt of SSA benefits for heart and back problems, the Board finds that going forward in adjudicating the service connection claim for gastrointestinal disability is appropriate.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014). 

In this case, the Veteran was provided an adequate VA examination in June 2012.  The examiner considered the Veteran's complaints, as well as the service treatment records, post-service treatment records, and conducted a physical examination.  Based on the foregoing, the examiner concluded that the Veteran did not have a current gastrointestinal disability.  Therefore, as the opinion was based on review of the claims file, including the Veteran's statements, and provided an extensive rationale for the opinion provided, the Board concludes that the opinion obtained in this case is adequate.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310 (2014).  Secondary service connection is permitted based on aggravation.  Compensation is payable for the degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or disease incurred in service.  Establishing service connection on a secondary basis essentially requires evidence sufficient to show: (1) that a current disability exists; and (2) that the current disability was either caused or aggravated by a service-connected disability.  38 C.F.R. § 3.303, 3.310 (2014).

In adjudicating these claims, the Board must assess the competency and credibility of the veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).

Factual Background and Analysis

The Veteran contends that he has a gastrointestinal disability secondary to service-connected disabilities.  

A review of the available service treatment records shows no complaints of any gastrointestinal problems.  

An August 2003 VA treatment note shows normal gastrointestinal examination.  In a January 2009 VA treatment note, the Veteran denied any adverse gastrointestinal symptoms and physical examination was within normal limits.  A review of the VA treatment records during the relevant appeal period are devoid of any findings of a chronic gastrointestinal disability.  

In a September 2009 report of contact, VA requested that the Veteran clarify what gastrointestinal disability he is claiming.  He responded that he was unaware that he had filed for a gastrointestinal disability secondary to prostate cancer treatment.  He stated that his VSO told him that his gastrointestinal disability was secondary to his prostate cancer treatment.  The Veteran specifically denied being told by a doctor that his claimed gastrointestinal condition was caused by his prostate cancer.   

In June 2012, the Veteran was afforded a VA gastrointestinal examination, during which the examiner found no evidence of any diagnosed intestinal condition.  At the time of the examination, the Veteran reported that he had intermittent diarrhea, nausea, and vomiting shortly after his radiation therapy for prostate cancer.  The examiner indicated that it does not appear that the Veteran had or reports chemotherapy for his prostate cancer.  The Veteran denied any current symptoms except for "intolerance and nausea/vomiting to intake of coffee.  Reports if he avoids this, he has no GI problems." 

Upon careful review of the evidence of record, the Board finds that no chronic gastrointestinal disability was ever diagnosed during service or thereafter.  In order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (stating that the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim").  Absent competent evidence of the existence of a disability, service connection cannot be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

In this case, the most probative opinion of record, dated in June 2012, shows no current gastrointestinal disability, nor has any other clinical evidence of record shows a diagnosis of a gastrointestinal disability during the appeal period.  Here, the great weight of the clinical evidence of record does not show a current gastrointestinal disability as contemplated by the regulations. 

Therefore, the Board finds that the competent medical evidence of record does not show the Veteran to have a gastrointestinal disability, and service connection is not warranted.


ORDER

Service connection for a gastrointestinal disability is denied.  


REMAND

The Board finds that additional evidentiary development is necessary regarding the Veteran's service connection claims for hypertension, low back disorder, PTSD, and depression.  

Hypertension

In June 2012, the Veteran was afforded a VA hypertension examination.  The examiner opined that the Veteran's hypertension was not caused by his prostate cancer or ischemic heart disease with myocardial infarction.  However, the examiner did not include an opinion with respect to aggravation.  

Of note, in October 2012, the RO granted service connection for coronary artery disease, effective February 2009.  

The Board finds the June 2012 hypertension inadequate inasmuch as an opinion was not provided as to whether the Veteran's hypertension was permanently aggravated by his prostate cancer and/or the now, service-connected heart disease.  As such, a supplemental opinion is warranted.

Back

The Veteran contends that he has current back disorder related to his military service.  In a 2001 VA treatment note, the Veteran reported that he is currently in receipt of SSA disability benefits for his back and heart.  To date, these potentially relevant records have not been associated with the claims file.  As such, an attempt should be made to obtain these records.  See Golz at 1323.   

PTSD and Depression

The Veteran contends that he has PTSD due to his military service and depression either due to service or secondary to a service-connected disability.  

The Veteran was afforded a psychiatric examination in September 2009, during which the examiner diagnosed the Veteran as having major depressive disorder (MDD), severe with psychotic features.  The examiner did not examine the Veteran for PTSD or related symptoms during this examination.  In a December 2012 correspondence, the Veteran contended that his VA psychiatric examination was inadequate.  

The Board finds that although the September 2009 examiner discussed the Veteran's major depression in light of his stressors, no opinion was provided as to why he failed to satisfy the criteria for a diagnosis of PTSD.  A review of the relevant VA treatment records show notations of "R/O [rule out] PTSD," but no thorough examination has been performed as to whether the Veteran currently has PTSD related to his in-service stressors under the DSM-V.  As such, the claims must be remanded for a new examination to address any acquired psychiatric disorder related to his military service.  

It is important to note that the Veteran's DD Form 214 confirms the receipt of the Bronze Star Medal.  The Bronze Star Medal is awarded for individual acts of heroism or meritorious achievement during a combat situation.  See generally 38 C.F.R. § 3.304(f) (2008); Office of the Assistant Sec'y of Def., Manual of Military Decorations & Awards, DoD 1348.33-M at 87, 102, September 2006.  The Bronze Star Medal is considered to be sufficient evidence by itself that the Veteran "engaged in combat with the enemy."  See VAOPGCPREC 12-99 (October 18, 1999).  As the Board finds the Veteran engaged in combat with the enemy, the Veteran's lay testimony is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required.  38 C.F.R. § 1154.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any outstanding treatment records related to the Veteran's claimed hypertension, low back disorder, and psychiatric disorders. 

2.  Request all available records concerning the Veteran from SSA.  All records obtained or any response received must be associated with the claims file.  If these records are unavailable, a negative response must be received from SSA and this must be noted and explained in the claims file.

3.  After the development noted in #1 and #2 above, the AOJ should schedule the Veteran for an appropriate VA examination for the purpose of ascertaining the nature and etiology of any acquired psychiatric disorder diagnosed during the pendency of the appeal.  The claims file, as well as any pertinent evidence contained in Virtual VA/VBMS, should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  

Based on a review of the claims file, to include the service treatment records, VA examination reports, and the lay statements of record, the examiner should render any relevant diagnoses pertaining to an acquired psychiatric disorder.  If PTSD cannot be diagnosed, the examiner should specifically state which DSM-V criteria are not met.  

In this respect, the examiner is reminded that the Veteran's in-service stressors are considered verified for service connection purposes to the extent that they are consistent with the circumstance, conditions, or hardships of his service to include receipt of the Bronze Star.  In other words, the Veteran's lay reports of combat-related stressors should be considered verified.

For each diagnosed acquired psychiatric disorder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disorder is causally or etiologically related to the Veteran's active duty service.  The examiner should also specifically comment on all diagnoses of acquired psychiatric disorders rendered during the pendency of the appeal.  

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

A complete rationale for any opinion expressed, to include citation to specific medical documents and clinical findings, must be included in the report.

4.  After the development noted in #1 and #2 above, the AOJ should schedule the Veteran for an appropriate VA examination for his claimed low back disability.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file, as well as any pertinent evidence contained in Virtual VA/VBMS, should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of his symptoms and onset relating to his claimed back disability.  

After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should determine whether the Veteran has current diagnosis of a low back disability at any time during the appeal period. 

Then, the examiner should provide an opinion to the following:

(a) For each back disability identified, the examiner should opine as to whether it is at least as likely as not that any such disability had its onset in service; or is otherwise related to service. 

(b) For any back disability diagnosed that is not related to service, the examiner should opine as to whether it is at least as likely as not caused by or aggravated by his service-connected prostate cancer. 

The examiner should provide a complete rationale for all opinions provided. 

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner should provide a complete rationale for all opinions provided.

5.  After the development noted above, the AOJ should forward the Veteran's claims file to the June 2012 examiner, if available, for a supplemental opinion as to the claimed hypertension.  If the June 2012 examiner is unavailable, forward the claims file to another appropriate examiner for the requested opinions.  The claims file, as well as any pertinent evidence contained in Virtual VA/VBMS, should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  

After reviewing the file and noting the history of symptoms, the examiner should provide an opinion to the following:

(a) The examiner should opine as to whether it is at least as likely as not that the Veteran's hypertension had its onset in service; or is otherwise related to service. 

(b) If the examiner finds that the Veteran's hypertension is not directly related to service, the examiner should opine as to whether the Veteran's hypertension is at least as likely as not caused by or aggravated by his service-connected prostate cancer, heart disease and any psychiatric disorders. 

The examiner should provide a complete rationale for all opinions provided. 

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner should provide a complete rationale for all opinions provided.

6.  Perform any development deemed necessary.

7.  Then, readjudicate the claims.  In particular, review all the evidence that was submitted since the SOC.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


